DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/327,975 filed on April 12, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-19 and 21-22 are still pending, with claims 1, 3, 8-9, 11, 16 and 18 being currently amended, and claims 21-22 being newly added. Claims 7 and 20 are cancelled.

Response to Arguments
Applicant’s arguments, see pages 9-10 of the remarks, filed April 12, 2021, with respect to the 103 rejections of claims 1-6, 8-19 and 21-22 have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-6, 8-19 and 21-22 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-19 and 21-22 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “set a sampling rate of the capacitive sensing circuitry based at least on the position of the one or more wireless devices relative to the case” in combination with all the other elements recited in claim 1.
Claims 2-6 and 8-15, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claims 16 and 18 recite similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1.
Claims 17 and 21, being dependent on claim 16, are allowable for the same reasons as claim 16.
Claims 19 and 22, being dependent on claim 18, are allowable for the same reasons as claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859